DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After Final Response under AFCP program filed on 10/27/2021. Claims 3 and 22 have been canceled. Claims 1-2 and 4-21 are pending in this office action, of which claims 1, 11 and 18 are independent claims.

Response to Arguments
Applicant's arguments, pages 7-21, filed 10/27/2021, with respect to the rejection of claims 1-2 and 4-21 under 35 USC 103 have been fully considered and with the examiner’s amendment below, claims 1-2, 3-17 and 21 have been allowed in this office action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ariel S. Rogson, Reg. No. 43,054 on behalf of Hosoon Lee, Reg. No. 56,737 on 11/17/2021.

The application is amended as follows:



IN THE CLAIMS:

1.	(Currently Amended)	A system, comprising:
a computer;
a processor in the computer;
a memory in the computer;
a key-value file system (KVFS) shim stored in the memory and running on the processor, the KVFS shim including:
a first reception unit to receive a first key-value system command, the first key-value system command including an object name;
a first mapping unit to map the first key-value system command to a file system command; and
a first command unit to send the file system command to a file system;
the file system stored in the memory and running on the processor, the file system including a page cache;
a 
a second reception unit to receive the file system command from the file system, the file system command including a file name identifying a file;
a second mapping unit to map the file system command to a second key-value system command;
second command unit to send the second key-value system command to a key-value storage device; and
a return unit to return a result of the second key-value system command to the file system,
wherein an object is stored on the key-value storage device and data for the object is stored in the page cache.

2.	(Previously Presented)	A system according to claim 1, wherein the key-value storage device stores a data object and a metadata object for the file.

3.	(Canceled)

4.	(Previously Presented)	A system according to claim 1, wherein the KVFS shim further includes a file descriptor locator table to store a file descriptor corresponding to the file.

5.	(Currently Amended)	A system according to claim 4, wherein the first command unit is operative to send the file system command and the file descriptor to the file system.

6.	(Previously Presented)	A system according to claim 4, wherein the KVFS shim further includes a name generator unit to generate the file name from the object name.

7.	(Previously Presented)	A system according to claim 1, wherein the KVFS includes a KVFS cache.

8.	(Previously Presented)	A system according to claim 7, wherein the KVFS cache is operative to store a copy of the data for the object from the key-value storage device.

9.	(Previously Presented)	A system according to claim 8, wherein the return unit is operative to return less than the entirety of the data for the object stored in the KVFS cache to the file system.

10.	(Previously Presented)	A system according to claim 1, wherein the KVFS includes an inode, the inode storing metadata for an object from the key-value storage device.

11.	(Previously Presented)	A method, comprising:
receiving a file system command, the file system command identifying a file;
accessing an inode corresponding to the file;
accessing an object name from the inode, the object name identifying an object stored in a key-value storage device;
attempting to perform a command on the object in a key-value file system (KVFS) cache in a KVFS; and
returning a result of the command,
wherein the object is stored on the key-value storage device and data for the object is stored in a page cache in a file system.

12.	(Previously Presented)	A method according to claim 11, wherein attempting to perform a command on an object in a key-value file system (KVFS) cache includes:
searching the KVFS cache for the object name; and
based at least in part on an object with the object name existing in the KVFS cache, performing a command on the object in the KVFS cache.

13.	(Previously Presented)	A method according to claim 12, wherein attempting to perform a command on an object in a key-value file system (KVFS) cache further comprises, based at least in part on the object with the object name not existing in the KVFS cache, includes:
mapping the file system command to a key-value system command;
sending the key-value system command on the object with the object name to the key-value storage device;
receiving the object from the key-value storage device; and
storing the object in the KVFS cache.

14.	(Previously Presented)	A method according to claim 13, wherein returning a result of the key-value system command includes:
accessing less than the entirety of a data for the object; and
returning the less than the entirety of the data as the key-value system result.

15.	(Previously Presented)	A method according to claim 11, further comprising, based at least in part on not locating an inode corresponding to the file descriptor:
requesting a metadata object from the key-value storage device, the metadata object identified by the file name;
receiving the metadata object from the key-value storage device, the metadata object including metadata for the file;
extracting the metadata from the metadata object; and
creating the inode using the metadata.

16.	(Previously Presented)	A method according to claim 11, wherein attempting to perform a command on an object in a key-value file system (KVFS) cache includes modifying the inode responsive to the file system command.

17.	(Previously Presented)	A method according to claim 16, wherein attempting to perform a command on an object in a key-value file system (KVFS) cache further includes:
deleting the metadata object from the key-value storage device; and
storing a replacement metadata object on the key-value storage device.

18.	(Canceled)

19.	(Canceled)

20.	(Canceled)

21.	(Previously Presented)	A system according to claim 1, wherein based at least in part on the page cache storing the data for the object and the file system command requesting the data for the object, the file system may return the data for the object from the page cache without sending the file system command to the KVFS.

22.	(Canceled)


Reasons for Allowance
Claims 1-2, 3-17 and 21 (re-numbered 1-17) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Jeong et al. (US 20160041918 A1) discloses a method and system to provide a key-value-based data storage system with low power and high performance, in which a key-value storage system is configured based on a cluster with a high-performance storage, e.g., a NAND Flash storage, and an idle memory of each storage node is used as a cache. The present invention further provides a method of operating the key-value-based data storage system.
 The prior art reference Marukame et al.  (US 20130042060 A1) discloses a memory system including a key-value store containing key-value data as a pair of a key and a value corresponding to the key, includes an interface, a memory block, an address acquisition circuit and a controller. The interface receives a data write/read request or a request based on the key-value store. The memory block has a data area for storing data and a metadata table containing the key-value data. The address acquisition circuit acquires an address in response to input of the key. The controller executes the data write/read request for the memory block, and outputs the address acquired to the memory block and executes the request based on the key-value store. The controller outputs the value corresponding to the key via the interface.
The major difference between the prior art and the instant invention is the improvement of of a key-value SSD to utilize the benefits of the page cache. Using key-value Solid State Drives (SSDs) currently requires either bypassing the file system entirely or using a file system without the benefits of the page cache. In either case, data from the key-value SSD is not cached in the operating system's page cache or buffer cache and this invention address this problem. Where Jeong reference discloses a method of operating a key-value-based data storage system including: requesting, by a client node, a read or write operation of a key-value data; according to the operation request, providing, to the client node, a list of at least one or more service front-end nodes for managing a plurality of storage nodes storing the key-value data. Marukame teaches a memory system which is accessed by a host system and includes a key-value store. However, none of the reference teaches mapping of commands between the file system to the key-value file system (KVFS) which operates on objects stored in the key-value storage device as argued on pages 7-21 with other additional arguments.
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “a key-value file system (KVFS) shim including: a first reception unit to receive a first key-value system command, the first key-value system command including an object name;a first mapping unit to map the first key-value system command to a file system command; and a first command unit to send the file system command to a file system; the file system including a page cache; the KVFS including: a second reception unit to receive the file system command from the file system, the file system command including a file name identifying a file; a second mapping unit to map the file system command to a second key-value system command; a second command unit to send the second key-value system command to a key-value storage device; and a return unit to return a result of the second key-value system command to the file system, wherein an object is stored on the key-value storage device and data for the object is stored in the page cache, wherein the key-value file system (KVFS) shims, the file system and the KVFS stored in the memory and running on the processor.” as recited in the independent claim 1.
 Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving a file system command and the command identifying a file; accessing an inode corresponding to the file; accessing an object name from the inode, the object name identifying an object stored in a key-value storage device; attempting to perform a command on the object in a key-value file system (KVFS) cache in a KVFS; and returning a result of the command, wherein the object is stored on the key-value storage device and data for the object is stored in a page cache in a file system.” as recited in the independent claim 11.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








11/20/2021

/NARGIS SULTANA/Examiner, Art Unit 2164               

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164